Citation Nr: 0505237	
Decision Date: 02/24/05    Archive Date: 03/04/05

DOCKET NO.  02-11 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to an initial compensable disability 
evaluation for a scar of the right parietal skull.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Nicholas Xanthakos, Associate Counsel


INTRODUCTION

The veteran had active service from August 1978 to August 
1982.

The case comes before the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Atlanta, Georgia.  In June 2003, 
the Board remanded the case to the RO in order to schedule 
the veteran for a hearing on appeal before a Veterans Law 
Judge (VLJ).  

The veteran presented testimony before the undersigned VLJ 
during a hearing on appeal via video conference in December 
2004 with respect to the issues on appeal.  A transcript of 
that hearing has been associated with the claims file.


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the 
issues addressed in this decision.    

2.  The competent medical evidence of record does not 
indicate that the claimed headache disorder is more likely 
than not related to any incident of service.

3.  The veteran's service-connected right parietal skull scar 
is 2.0 centimeters by 0.5 centimeters, asymptomatic and non-
disfiguring. 




CONCLUSIONS OF LAW

1.  The veteran's headache disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2004).

2.  The schedular criteria for an initial compensable 
evaluation for a right parietal skull scar have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.118, 
Diagnostic Code 7800 (prior to and subsequent to August 30, 
2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), see 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002), VA first has a duty to notify the appellant and the 
accredited representative of any information and evidence 
necessary to substantiate his/her claims for VA benefits.  
See generally 38 U.S.C.A. §§ 5102, 5103 (West 2002).  In 
August 2001, VA issued regulations to implement the VCAA.  
38 C.F.R. § 3.102, 3.156(a), 3.159 and 3.326(a).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) which is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 
3.159(c)(4)(iii), VA stated that the provisions of this rule 
merely implement the VCAA and do not provide any rights other 
than those provided in the VCAA.  Accordingly, in general 
where the record demonstrates that the statutory mandates 
have not been satisfied, the regulatory provisions likewise 
are not satisfied.  However, in this case, for the reasons 
set forth below, the VA has complied with the VCAA, as well 
as the implementing regulations, regarding the issues on 
appeal.

First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran has been 
informed of the evidence needed to show his entitlement to 
service connection via the various rating decisions, the July 
2002 statement of the case, the October 2003 RO letter, and 
the May 2004 supplemental statement of the case.  Therefore, 
the notification requirement has been satisfied.  See 
Quartuccio, supra.

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c).  In this case, all 
identified and available medical evidence has been obtained, 
including treatment medical records and examination reports.  
Furthermore, the veteran was given the benefit of presenting 
testimony and/or evidence during at a hearing on appeal, and 
did so on December 8, 2004.  As no additional evidence, which 
may aid the veteran's claim or might be pertinent to the 
bases of the claim, has been submitted or identified, the 
duty to assist requirement has been satisfied.  See 
Quartuccio, supra.

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1); and 
VAOPGCPREC 7-2004.  

In this case, the initial agency of original jurisdiction 
(AOJ) decision was made in October 2001, which is prior to 
the date of the October 2003 RO letter informing him of the 
notice and duty to assist an appellant in the development of 
claims.  However, the Board finds that any defect with 
respect to the VCAA notice requirement in this case was 
harmless error for the reasons specified below.  See 
VAOPGCPREC 7-2004.   

Significantly, in a letter to the veteran dated in October 
2003, the RO informed him of what information he needed to 
establish entitlement to service connection and that he 
should send in information describing additional evidence or 
the evidence itself.  In this respect, the Board notes that 
the October 2003 letter was provided to the claimant 
following the October 2001 and July 2002 rating decisions 
initially adjudicating the claims on appeal, but prior to the 
case being certified to the Board for the current appellate 
adjudication.  Additionally, the Board notes that the content 
of the July 2002 statement of the case, the October 2003 RO 
letter, and the May 2004 supplemental statement of the case, 
fully complied with the requirements of 38 U.S.C.A. § 5103(A) 
(West 2002) and 38 C.F.R. § 3.159(b) (2004).  The claimant 
has been provided with every opportunity to submit evidence 
and argument in support of his claim and to respond to VA 
notices.  

In this case, although the VCAA notices that were provided to 
the appellant do not contain the "fourth element" per se, 
the Board finds that the appellant was otherwise fully 
notified of the need to give to VA any evidence pertaining to 
his claims.  In particular, the RO asked the veteran to tell 
VA about any additional information or evidence that the 
veteran wanted VA to try and get for him and to send VA the 
evidence that was needed as soon as possible.  By various 
informational letters, a statement of the case, supplemental 
statement of the case and their accompanying notice letters, 
VA satisfied the fourth element of the notice requirements.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  Here, the veteran is not prejudiced by the 
Board's consideration of his claims as VA has already met all 
notice and duty to assist obligations to the veteran under 
the VCAA.  In essence, the veteran in this case has been 
notified as to the laws and regulations governing service 
connection.  Information letters, a rating decision, a 
statement of the case and a supplemental statement of the 
case have advised him of the evidence considered in 
connection with his appeal and what information VA and the 
veteran would provide.  Thus, the Board finds that there has 
been no prejudice to the veteran that would warrant further 
notification or development.  As such, the veteran's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  Bernard, 4 Vet. App. at 393.  
In this regard, it has been determined by VA's Office of the 
General Counsel that, when a claim of service connection is 
granted and the veteran submits a notice of disagreement as 
to the disability evaluation assigned, notice under 38 
U.S.C.A.
§ 5103(a) is not required as to the claim raised in the 
notice of disagreement.  See VAOPGCPREC 8-2003 (December 22, 
2003).  Instead, it was concluded that the RO's only 
obligation under such circumstances is to develop or review 
the claim and, if the disagreement remains unresolved, to 
issue a statement of the case.  Id. Such was done in the 
present case regarding the issue of entitlement to an initial 
compensable disability evaluation for a scar of the right 
parietal skull.  

Service connection for headaches

In the present case, the veteran contends that his claimed 
headache disorder is a result of his active service.  The 
veteran was denied service connection for a headache disorder 
by the RO in a July 2002 rating decision on the basis that 
there was no medical evidence of record relating a headache 
disorder to service.  

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2004).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999).

Where a veteran who served for ninety (90) days or more 
during a period of war (or during peacetime service after 
December 31, 1946) develops certain chronic diseases to a 
compensable degree within one year from separation from 
service, such diseases may be presumed to have been incurred 
in service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 
1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2004).  In this case, however, the claimed disability is not 
one of the listed disorders for which presumptive service 
connection may be granted.

Furthermore, if a condition noted during service is not shown 
to be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  The chronicity provisions 
of 38 C.F.R. 
§ 3.303(b) are applicable where evidence, regardless of its 
date, shows that the appellant had a chronic condition in 
service, or during an applicable presumption period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which, under the case 
law of the Court, lay observation is competent.

The evidence of record includes numerous written statements 
from the veteran.  In these statements the veteran indicates 
that he is having severe headaches that have caused him to 
miss many days of work.  Furthermore, the veteran has 
advanced contentions to the effect that the  headaches have 
been getting worse as he gets older.    

Review of the service medical records reflects a notation 
dated in March 1979, which indicates that the veteran was 
stuck in the head with an iron and received a 1-inch 
laceration on the right side of his temple that was 
approximately 1/8 inch deep, and a minor laceration on the 
right cheek that was 1/4 inch long.  The veteran's 
lacerations were cleaned and he received 7 stitches on his 
right temple.  The veteran's separation examination in August 
1982 indicated a right parietal scar.  On the medical history 
form also dated in August 1982 the veteran indicated frequent 
headaches at the site of his head injury. 

The veteran also submitted private treatment reports from the 
Eagle's Landing Family Practice dated from January 2000 to 
January 2002.  In a notation dated in January 2000, the 
veteran complained of right temporal headaches, and his 
headaches were worse after he had nightmares about his 
brother's death. The examining physician diagnosed the 
veteran with nightmares/anxiety and possible post-traumatic 
stress disorder and gave the veteran a referral to see a 
psychiatrist.  The examining physician did not relate the 
veteran's chronic headaches to his injury in service.  The 
remaining medical records involve various medical problems 
the veteran has had including a notation that indicates that 
the veteran was involved in an altercation in March 2000, 
during which he was injured in his right eye, lower back, 
right jaw and right elbow.  X-rays were obtained and found 
soft tissue swelling overlying the inferior rim of the right 
orbit (the remainder of the study was normal), and a normal 
lumbar spine. 

The VA also examined the veteran in May 2002 and April 2004.  
At the May 2002 examination, the examining physician 
indicated that the veteran gave a history of head pain that 
occurs every day and is present all day.  The veteran 
indicated that all factors exacerbate it and that nothing 
relieves the pain.  A neurological examination was performed 
and found that: his cranial nerves I-XII were within normal 
limits; his coordination was intact; motor function of upper 
and lower extremities was within normal limits; there was no 
muscle atrophy; sensation to light touch and pain was normal; 
and, his reflexes were normal.  After reviewing the veteran's 
claims file, the examining physician concluded that there was 
no objective criteria to support the claim that the veteran 
headaches were related to his in-service injury.

At the April 2004 VA examination, the examining physician 
reviewed the veteran's medical history and indicated that the 
veteran's complaints of headaches were least likely due to 
his past head injury. 

The veteran also presented testimony at a hearing on December 
8, 2004.  At the hearing, the veteran testified that he was 
seen by a doctor concerning his headaches in 2000.  The 
doctor told him that his headaches were probably due to 
stress as a result of the death of the veteran's brother.  
The veteran also testified that he had headaches ever since 
his injury in service, and that his chronic headaches really 
started in 2000 when his brother was killed.

Based on the evidence of record, the Board must deny the 
veteran's claim of service connection for headaches.  The 
evidence of record does not establish a relationship between 
the veteran's current problems with headaches, and any 
incidence of service.  The VA medical examinations found no 
connection between the veteran's headaches and his active 
service.  The private medical records the veteran submitted 
do not establish a connection between the veteran's headaches 
and his active service.  The veteran's sworn testimony at his 
December 2004 hearing indicates that his chronic headaches 
started in 2000 when his brother was killed.  Furthermore, 
the medical evidence is completely silent as to any treatment 
for or complaints of headaches until 2000, almost 18 years 
after the veteran was discharged from service.  In summary, 
the available medical evidence of record does not indicate 
that it is at least as likely as not that the veteran's 
current complaints of headaches are a result of his active 
service.  Therefore, service connection cannot be established 
and the veteran's claim must be denied.

The Board acknowledges the sincerity of the veteran's 
statements in support of his claim.  The veteran is certainly 
competent to provide an account of the symptoms that he 
experiences and has experienced.  Hayes v. Brown, 9 Vet. App. 
67, 72 (1996);  Falzone v. Brown, 8 Vet. App. 398, 403 
(1995).  However, since he is a lay person, he is not 
competent to offer an opinion requiring medical knowledge or 
expertise.  Therefore, the Board finds that his statements, 
no matter how sincere, cannot be utilized in lieu of 
competent medical evidence to prove the existence of an 
actual diagnosis, and/or to establish a medical nexus.  See 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995); Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1995).

For the reasons and bases expressed above, the Board 
concludes that the preponderance of the evidence is against 
finding that service connection for headaches is warranted.  
In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b) regarding the benefit of 
the doubt, but there is not such a state of equipoise of the 
positive evidence with the negative evidence to otherwise 
grant the veteran's claim.  The claim is accordingly denied.

An initial compensable evaluation for a right parietal skull 
scar

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disabilities 
affect the ability to function under the ordinary conditions 
of daily life, including employment, by comparing the 
symptomatology with the criteria set forth in the VA Schedule 
for Rating Disabilities (Rating Schedule).  See 38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.10 (2004).  In addition, an appeal from the 
initial assignment of a disability rating requires 
consideration of the entire time period involved, and 
contemplates "staged ratings" where warranted.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  See 
38 C.F.R. § 4.7 (2004).

In this case, in an October 2001 rating decision, the veteran 
was granted service connection for a scar of the right 
parietal skull, and was assigned a non-compensable percent 
rating under Diagnostic Code 7800, effective April 16, 2001.  
The veteran is currently seeking an initial compensable 
evaluation.  

During the course of the present appeal the schedular 
criteria by which disfigurement of the head, face, or neck is 
rated changed.  See 67 Fed. Reg. 49590-49599 (July 31, 2002) 
(effective Aug. 30, 2002) to be codified at 38 C.F.R. § 
4.118, Diagnostic Code 7800.  Therefore, adjudication of the 
veteran's claim seeking a compensable rating for the service-
connected residuals of a scalp laceration must include 
consideration of both the old and the new criteria.  However, 
if the revised version of the regulation is more favorable, 
the retroactive reach of that regulation under 38 U.S.C.A. § 
5110(g) can be no earlier than the effective date of that 
change.  See VAOPGCPREC 3-2000 (2000); DeSousa v. Gober, 10 
Vet. App. 461, 467 (1997).  Hence, the revised rating 
criteria are not applicable before the effective date, August 
30, 2002.

Under the old rating criteria for disfigurement of the head, 
face, or neck, pursuant to Diagnostic Code 7800, which was in 
effect prior to August 30, 2002, a noncompensable rating was 
assigned when the relevant evidence reflected slight 
disfiguring scars of the head, face, or neck.  38 C.F.R. § 
4.118, Diagnostic Code 7800 (effective prior to August 30, 
2002).  Moderately disfiguring scars of the head, face, or 
neck warranted the grant of a 10 percent disability 
evaluation.  Id.  Severely disfiguring scars of the head, 
face, or neck, especially if producing a marked and unsightly 
deformity of the eyelids, lips, or auricles, resulted in the 
award of a 30 percent disability rating.  Id.  Evidence that 
scars of the head, face, or neck were completely disfiguring 
or resulted in exceptionally repugnant deformity of one side 
of the face or marked or repugnant bilateral disfigurement 
warranted the grant of a 50 percent disability evaluation.  
Id.  When, in addition to tissue loss and cicatrisation, 
there was marked discoloration, color contrast, or the like, 
the 50 percent rating under Diagnostic Code 7800 could have 
been increased to 80 percent, the 30 percent to 50 percent, 
and the 10 percent to 30 percent.  Id.  The most repugnant, 
disfiguring conditions, including scars and diseases of the 
skin, may be submitted for central office rating, with 
several unretouched photographs.  38 C.F.R. § 4.118, Note 
following Diagnostic Code 7800 (effective prior to August 30, 
2002).

Under the new rating criteria for disfigurement of the head, 
face, or neck, pursuant to Diagnostic Code 7800, which became 
effective August 30, 2002, one characteristic of 
disfigurement results in the grant of a 10 percent disability 
rating.  38 C.F.R. § 4.118, Diagnostic Code 7800 (effective 
August 30, 2002).  Evidence that disfigurement of the head, 
face, or neck has resulted in visible or palpable tissue loss 
and either gross distortion or asymmetry of one feature or 
paired set of features (nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, lips), or with two or 
three characteristics of disfigurement warrants the award of 
a 30 percent disability evaluation.  Id.  The next higher 
rating of 50 percent requires evidence that disfigurement of 
the head, face, or neck has caused visible or palpable tissue 
loss and either gross distortion or asymmetry of two features 
or paired sets of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips) or with 
four or five characteristics of disfigurement.  Id.  The 
highest evaluation of 80 percent necessitates evidence that 
disfigurement of the head, face, or neck has resulted in 
visible or palpable tissue loss and either gross distortion 
or asymmetry of three or more features or paired sets of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips) or with six or more 
characteristics of disfigurement.  Id.

According to this new rating criteria, the eight 
characteristics of disfigurement, for purposes of evaluation 
under § 4.118, are: a scar of five or more inches (13 or more 
centimeters) in length, a scar at least one-quarter inch (.6 
centimeters) wide at the widest part, surface contour of the 
scar elevated or depressed on palpation, a scar adherent to 
the underlying tissue, skin hypo-, or hyper-, pigmented in an 
area exceeding six square inches (39 square centimeters), 
abnormal skin texture (which is also irregular, atrophic, 
shiny, scaly, etc.) in an area exceeding six square inches 
(39 square centimeters), underlying soft tissue missing in an 
area exceeding six square inches (39 square centimeters), 
indurated and inflexible skin in an area exceeding six square 
inches (39 square centimeters). 38 C.F.R. § 4.118, Note 1 
following Diagnostic Code 7800 (effective August 30, 2002).  
Tissue loss of the auricle under Diagnostic Code 6207 (loss 
of auricle) and anatomical loss of the eye under Diagnostic 
Code 6061 (anatomical loss of both eyes), or Diagnostic Code 
6063 (anatomical loss of one eye) are to be rated as 
appropriate.  38 C.F.R. § 4.118, Note 2 following Diagnostic 
Code 7800 (effective August 30, 2002).  Unretouched color 
photographs are to be taken into consideration when 
evaluating these criteria.  38 C.F.R. § 4.118, Note 3 
following Diagnostic Code 7800 (effective August 30, 2002).

The evidence of record includes two VA medical examinations 
performed in May 2002 and April 2004.  At the May 2002 VA 
examination, the examining physician indicated that the 
veteran had a scar on the left temple approximately 2.0 
centimeters by 0.5 centimeters.  The scar was linear in 
shape, nontender, nonadherent to underlying skin, fine in 
texture, had a mildly depressed surface, and blank with skin 
in color.  There was no evidence of underlying tissue loss, 
disfigurement, limitation of function, ulceration, breakdown, 
inflammation, edema or keloid formation.  In the examining 
physician's opinion, the veteran had no disfiguring from his 
scar. 

At the April 2004 VA examination, the examining physician 
indicated that the veteran had a very small scar with no 
evidence of disfigurement or tenderness of the scar.  The 
examining physician also indicated that there was no change 
in the diagnosis of the veteran's scar from the last VA 
examination in May 2002. 

The record also includes various written statements from the 
veteran as well as testimony from the December 8, 2004 
hearing.  The veteran's written statements do not address his 
service-connected scar, but rather address the issue of his 
claimed headache disorder further discussed below.  At the 
December 2004 hearing, the veteran testified that his scar 
remains tender at all times.  He also testified that he has 
not received any treatment for the scar through a 
dermatologist, and that he was not currently receiving any 
treatment through the VA or a private doctor.  

No additional relevant medical evidence is contained in the 
claims file, or has been identified by the veteran.  

The objective medical evidence does not support a compensable 
disability rating under the old criteria.  See, 38 C.F.R. § 
4.118, Diagnostic Code 7800 (effective prior to August 30, 
2002) (which stipulated that evidence of moderately 
disfiguring scars of the head, face, or neck was necessary 
for the grant of a 10 percent disability evaluation).  As 
well, the objective medical evidence does not support a 
compensable disability rating under the new criteria.  See, 
38 C.F.R. § 4.118, Diagnostic Code 7800 (effective as of 
August 30, 2002).  

The pertinent medical evidence do not support the presence of 
a scar that is five or more inches (or 13 or more 
centimeters) in length, that is at least one-quarter inch 
(0.6 cm) wide at the widest part, that has a surface contour 
which is elevated or depressed on palpation, that is adherent 
to underlying tissue, that involves hypo- or hyper-pigmented 
skin in an area exceeding six square inches (or 39 square 
centimeters), that includes abnormal skin texture (which is 
also irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (or 39 square centimeters), that 
involves missing underlying soft tissue in an area exceeding 
six square inches (or 39 square centimeters), and that 
includes indurated and inflexible skin in an area exceeding 
six square inches (or 39 square centimeters). 38 C.F.R. § 
4.118, Note 1 following Diagnostic Code 7800 (effective 
August 30, 2002).  Evidence that a service-connected scar 
does not result in one characteristic of disfigurement 
warrants the assignment of a non-compensable disability 
evaluation.  38 C.F.R. 
§ 4.118, Diagnostic Code 7800 (effective August 30, 2002).

Since the relevant medical records in the present case 
indicates that the veteran's service-connected scar is not 
disfiguring, the veteran is also not entitled to a 
compensable rating under 38 C.F.R. § 4.118, Diagnostic Code 
7800 (effective August 30, 2002).  The higher ratings for a 
disfiguring scar of the head, face, or neck, under the new 
evaluation criteria, all require that multiple 
characteristics of disfigurement be present, which as 
discussed above the veteran does not have.  See 38 C.F.R. § 
4.118, Diagnostic Code 7800 (effective August 30, 2002).  

The Board acknowledges the sincerity of the veteran's 
statements submitted in support of his claim.  The veteran is 
certainly competent to provide an account of the symptoms 
that he experiences and has experienced.  Hayes v. Brown, 9 
Vet. App. 67, 72 (1996);  Falzone v. Brown, 8 Vet. App. 398, 
403 (1995).  However, since he is a lay person, he is not 
competent to offer an opinion requiring medical knowledge or 
expertise.  Therefore, the Board finds that his statements, 
no matter how sincere, cannot be utilized in lieu of 
competent medical evidence to prove the existence of an 
actual diagnosis, and/or to establish a medical nexus.  See 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995); Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1995). 

Hence, the preponderance of the evidence is against the 
veteran's claim of entitlement to an initial compensable 
disability evaluation for a scar of the right parietal skull.  
Under these circumstances, the doctrine of reasonable doubt 
is not for application.  See 38 U.S.C.A. §§ 5103A, 5107(b); 
66 Fed. Reg. 45,630-45,632 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.159); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The Board has also considered whether it is appropriate to 
assign "staged ratings," in accordance with Fenderson, 
supra.  However, the Board finds that the medical evidence 
demonstrates consistently and throughout that the veteran 
meets the criteria for a non-compensable rating from the date 
of his claim.  Therefore, the assignment of staged 
evaluations in this case is not necessary.

Lastly, the potential application of various provisions of 
Title 38 of the Code of Federal Regulations (2004) have been 
considered whether or not they were raised by the appellant 
as required by the Court's holding in Schafrath v. Derwinski, 
1 Vet. App. 589, 593 (1991).  The Board has considered 
whether an extra-schedular evaluation pursuant to the 
provisions of 38 C.F.R. § 3.321(b)(1) (2004) is warranted.  
In the instant case, however, the evidence does not show that 
the above addressed service-connected disability causes 
marked interference with employment (i.e., beyond that 
contemplated in the currently assigned evaluation) or the 
need for frequent periods of hospitalization, or have 
otherwise rendered impracticable the application of the 
regular schedular standards.

Specifically, the Board finds that the medical evidence of 
record simply does not show that the service-connected 
disability addressed in this decision, per se, is productive 
of marked interference with employment.  In this respect, the 
law is clear that only those with specialized medical 
knowledge, training, or experience are competent to provide 
evidence on this issue.  See Jones v. Brown, 7 Vet. App. 134, 
137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1991). To the extent that the claimant may experience 
functional impairment due to the service-connected disability 
addressed here, the Board finds that such impairment is 
contemplated in the currently assigned rating.

With respect to the disability at issue, the applicable 
rating criteria contemplate higher ratings.  However, the 
Board has not found the disability under consideration to be 
of such severity as to warrant the assignment of a higher 
rating on a schedular basis other than that indicated above.  
Likewise then, referral for consideration for extra-schedular 
evaluations is not warranted here.  See Bagwell v. Brown, 9 
Vet. App. 237, 239 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).



ORDER

Service connection for headaches is denied.

An initial compensable evaluation for a scar of the right 
parietal is denied.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


